            Case 3:20-cv-00348-RCJ-CLB Document 4 Filed 09/21/20 Page 1 of 2



 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT CCOURT
 7
                                             DISTRICT OF NEVADA
 8

 9
     RUDY OF THE FAMILY SNEED,                       )   Case No.: 3:20-CV-00348-RCJ-CLB
10                                                   )
                                                     )   ORDER ADOPTING AND ACCEPTING
11                            Plaintiff,             )   REPORT AND RECOMMENDATION OF
                                                     )   UNITED STATES MAGISTRATE JUDGE
12   vs.                                             )   (ECF NO. 3)
                                                     )
13
     PIMA COUNTY DIVISION OF CHILD                   )
                                                     )
14   SUPPORT SERVICES, et al.,                       )
                                                     )
15                            Defendants.            )
                                                     )
16

17
            Before the Court is the Report and Recommendation of United States Magistrate Judge
18

19   Carla L. Baldwin (ECF No. 8 1) entered on June 26, 2020, recommending that the Court dismiss

20   the complaint with prejudice. No objection to the Report and Recommendation has been filled.
21
            This action was referred to Magistrate Judge Baldwin under 28 U.S.C. § 636(b)(1)(B)
22
     and Local Rule IB 1-4 of the Rules of Practice of the United States District Court for the District
23
     of Nevada.
24

25          The Court has considered the pleadings and memoranda of the parties and other relevant

26   matters of record pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.
27

28          1   Refers to Court’s docket number.



                                                          1
            Case 3:20-cv-00348-RCJ-CLB Document 4 Filed 09/21/20 Page 2 of 2



 1         IT IS HEREBY ORDERED that Magistrate Judge Baldwin’s Report and
 2
     Recommendation (ECF No. 3) is ADOPTED and ACCEPTED.
 3
           IT IS FURTHER ORDERED that Plaintiff’s application to proceed in forma pauperis
 4

 5
     (ECF No. 1) is GRANTED.

 6         IT IS FURTHER ORDERED that the Clerk of the Court shall file Plaintiff’s Complaint
 7   (ECF No. 1-1).
 8
           IT IS FURTHER ORDERED that Plaintiff’s Complaint is DISMISSED WITH
 9
     PREJUDICE.
10

11         IT IS FURTHER ORDERED that the Clerk of the Court shall close the case.

12         IT IS SO ORDERED.
13
                                                Dated this 21st day of September, 2020.
14

15

16
                                                ROBERT C. JONES
17                                              United States District Judge
18

19

20

21

22

23

24

25

26

27

28



                                                   2
